internal_revenue_service number release date index number ----------------------------- ------------- -------------------------------------------------- --------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ -------------------------- telephone number --------------------- refer reply to cc psi plr-142428-09 date date x --------------------------------------------------- -------------------------------------------------- dear --------------- this letter responds to a letter dated date requesting rulings under sec_4051 of the internal_revenue_code the facts submitted state that x manufactures and sells various types of trailers and semitrailers that are subject_to the sec_4051 tax some of these sales are first retail sales to end-users included in the sale of these trailers and semitrailers are taxable tires under sec_4071 x requests a ruling that once the sec_4051 tax is applied to the amount for which the trailers and semitrailers are sold x reports its sec_4051 liability on form_720 irs no and x’s liability is not reduced or otherwise modified to account for a claim by x of the tire tax_credit under sec_4051 x also requests a ruling that x may separately claim a tire tax_credit on form_720 schedule c line 15a for a particular transaction sec_4051 generally imposes on the first_retail_sale of among other articles certain truck trailer and semitrailer chassis and truck trailer and semitrailer bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof a tax of percent of the amount for which the article is so sold plr-142428-09 sec_4051 provides that if tires are sold on or in connection with the sale of any article and tax is imposed on the sale of the tires a credit against the tax imposed by sec_4051 is allowed in an amount equal to the tax imposed by sec_4071 on the tires sec_4052 generally provides that in determining price a there shall be included any charge incident to placing the article in condition ready for use b there shall be excluded i the amount of the tax imposed by sec_4051 ii if stated as a separate charge the amount of any retail_sales_tax imposed by any state or political_subdivision thereof or the district of columbia whether the liability for such tax is imposed on the vendor or vendee and iii the value of any component of such article if i such component is furnished by the first_user of such article and ii such component has been used before such furnishing and c the price shall be determined without regard to any trade-in sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that the price for which an article is sold includes the total consideration paid for the article whether that consideration is paid in money services or other forms similar rules to sec_4216 and the regulations thereunder relating to charges to be included in the price and excluded from the price shall apply sec_4071 imposes a tax on taxable tires sold by the manufacturer producer or importer thereof accordingly we rule as follows the tax imposed by sec_4051 is computed on the price for which the article is sold as that term is used in the code and regulations to the extent x is liable for the tax under sec_4051 x will report that liability based on the price for which the article is sold on form_720 irs no if x meets the requirements of sec_4051 x may separately claim a credit on form_720 schedule c in the amount of the tax previously imposed by sec_4071 x may not net the sec_4051 credit against its sec_4051 liability and report a single amount on form_720 irs no a sec_4051 credit for a particular transaction does not reduce the sec_4051 liability for that transaction rather this credit is used to reduce the total balance owed by x to the irs except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code plr-142428-09 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter are being sent to x’s authorized representative sincerely frank boland chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
